J-S34045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERICA MARKUS                               :
                                               :
                       Appellant               :   No. 1448 WDA 2021

        Appeal from the Judgment of Sentence Entered October 18, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0000317-2021


BEFORE: DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                  FILED: September 30, 2022

        Erica Markus (Markus) appeals from the October 18, 20211 judgment of

sentence imposed by the Court of Common Pleas of Allegheny County (trial

court) following her guilty pleas to three counts each of aggravated assault by

vehicle while DUI, aggravated assault by vehicle and recklessly endangering

another person and one count each of DUI:             controlled substance, DUI:


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Markus was initially sentenced on October 14, 2021. Thereafter, the trial
court held a resentencing proceeding sua sponte to clarify its intention to
impose the sentences for each count of aggravated assault by vehicle while
DUI consecutively rather than concurrently. For reasons unclear from the
record, the corrected sentencing order was not docketed until November 30,
2021. Markus’s post-sentence motion was timely filed from the October 18,
2021 resentencing date and her notice of appeal was timely filed after the
denial of that motion. See Pa.R.Crim.P. 720(A).
J-S34045-22


controlled substance—impaired ability, possession of a controlled substance,

possession of drug paraphernalia and related vehicle violations.2      Markus

challenges the discretionary aspects of her sentence. We affirm.

       We glean the following facts from the certified record.    On June 20,

2020, Markus drove her vehicle at a high speed into Kelly Bundridge

(Bundridge), William Bernard (Bernard) and Adam Flam (Flam), who were

standing by their vehicles on the side of the road. Stamp bags were recovered

from Markus’s vehicle and she tested positive for fentanyl on a blood test.

Markus entered an open guilty plea to the above-mentioned offenses.

       Following her plea, the Commonwealth presented several victim impact

statements. A friend of Bundridge, Kweinlin Mercurio (Mercurio), testified that

Bundridge was a business owner with extensive support from family and

friends in the neighborhood. Following the accident, she was hospitalized for

an extended period and underwent numerous surgeries and procedures to

treat her injuries. Mercurio expressed her dismay that Markus had been living

in a rehabilitation center following the accident and was not incarcerated. She

requested the maximum prison sentence.

       Kelvyonna Bundridge (Kelvyonna), Bundridge’s daughter, testified that

her mother had always been a hard worker and had provided for her family


____________________________________________


2 75 Pa.C.S. §§ 3735.1(A) & 3732.1(A); 18 Pa.C.S. § 2705; 75 Pa.C.S.
§§ 3802(D)(1) & (2); 35 P.S. §§ 780-113(a)(16) & (32); 75 Pa.C.S.
§§ 3736(A), 3714(A) & 3362(A)(3).


                                           -2-
J-S34045-22


before the accident. They had been preparing for a Father’s Day cookout with

the family when the accident occurred and Kelvyonna waited with her mother

for the ambulance.       She explained the trauma of witnessing her mother’s

injuries and the toll on her family as they struggled to adjust to running the

household and caring for Bundridge through multiple surgeries.

       Tanya Anthony (Anthony), Bundridge’s older sister, testified that

Bundridge had lost her legs in the accident and needed to relearn how to

complete basic daily tasks. She was unable to attend her son’s high school

graduation and he had to postpone entering college to help care for her. Her

father3 was in a coma for several months after the accident and needed to

relearn how to walk and complete other tasks. He suffered from a broken

tailbone and shoulder blade.         Anthony testified that the entire family had

suffered because of the accident and struggled seeing Markus in the

community afterwards. She requested a lengthy prison sentence.

       Finally, the Commonwealth read a letter authored by Bundridge into the

record. She stated that she continued to experience chronic and severe pain

and had to put her businesses on hold as she focused on relearning to walk.

She expressed anger at losing her independence and that her children and

family members had to witness the accident and see her and her father suffer.



____________________________________________


3 Anthony did not identify her father by name but she and Bundridge both
referenced their father as one of the other victims in the accident.


                                           -3-
J-S34045-22


They continued to experience stress and anxiety.       She also requested a

lengthy prison sentence.

     The trial court accepted Markus’s guilty plea and deferred sentencing for

the preparation of a presentence investigation report (PSI). At sentencing,

Markus presented the testimony of Mattie Tunney (Tunney), an assistant

house manager at a three-quarter house.       Tunney met Markus at Power

Halfway House (Power) in October 2020 after the accident.        Tunney had

suffered strokes and at that time was struggling to walk. She testified that

Markus patiently worked with her on building strength and practicing walking

until she was able to walk up hills on her own. She said that Markus had

always cared about others and was dedicated to self-growth.       Markus had

been voted by 25 women at Power as a facilitator in the house, which was a

leadership position. Tunney testified that Markus continued to serve as a good

example to other residents at the three-quarter house and helped other

residents who were struggling.

     Markus also presented a letter from Danielle Livingston, the owner of

the three-quarter house. She stated that Markus had lived there since April

2021 and had followed all the rules of the house, passed all drug testing and

become a role model for other residents. She said that she was impressed

with Markus’s progress and dedication to recovery.

     Mercurio testified again at sentencing and read substantially the same

impact statement as she gave at the guilty plea hearing.       Sheena Lamb


                                    -4-
J-S34045-22


(Lamb), Bundridge’s sister, also testified that Bundridge had always been a

strong person and helped her family when they were struggling. She testified

that it was traumatizing to see her father and Bundridge in the hospital after

the accident. She expressed anger at Markus and said that she had ruined

her family’s life.

      Markus read her own statement into the record and expressed remorse

for how she had impacted the victims and their families. She said the accident

had changed her mindset because she had previously believed that her drug

and alcohol use only affected her. She said she considered suicide knowing

the effect she had had on the victims and she voluntarily entered treatment

to address her addiction. Treatment allowed her to see how her addictions

hurt the people around her and she had committed to changing her life. She

apologized to the victims and reiterated her commitment to sobriety.

      Before imposing the sentence, the trial court noted that while Markus

did not intentionally hit the victims with her vehicle, she did choose to use

heroin before driving without considering the consequences to the people

around her. It explained that her actions impacted not only the victims, but

their friends, family and larger community. It then sentenced Markus to 18

to 36 months’ incarceration followed by five years of probation for each count

of aggravated assault by vehicle while DUI. For the count of DUI: controlled

substance, it sentenced her to 72 hours’ incarceration and five months of

probation. The trial court stated at the sentencing hearing that the sentences


                                    -5-
J-S34045-22


of incarceration for the counts of aggravated assault by vehicle while DUI were

imposed concurrently. However, the written sentencing order docketed after

the hearing indicated that these periods of incarceration were to be served

consecutively, for an aggregate sentence of 4.5 to 9 years of incarceration

followed by 5 years of probation. See Sentencing Order, 10/14/21, at 3.

        On October 18, 2021, the trial court reconvened the case sua sponte

and said “it was brought to my attention that some people had some confusion

as to what the sentence was that I imposed on October 14. I have no such

confusion, and I will repeat it again.” N.T., 10/18/21, at 2. It explained that

the sentences of incarceration for aggravated assault by vehicle while DUI

were consecutive rather than concurrent, which was its original intention in

imposing the sentence.

        The trial court then allowed Markus to read additional sentencing

statements by her mother, brother and son into the record.          The three

statements opined that Markus was sincerely remorseful for her actions and

dedicated to her sobriety, having attended several rehabilitation programs

after the accident. They requested the trial court take Markus’s progress into

account when crafting her sentence. Markus placed these statements on the

record but did not request the trial court to reconsider its sentence at that

time.

        She then filed a timely post-sentence motion seeking reconsideration of

her sentence. She argued that at 49 years of age, she had no prior criminal


                                      -6-
J-S34045-22


history and had been law-abiding until she started using drugs approximately

one year before the accident. She had attended inpatient treatment for her

addiction followed by two stints in sober-living facilities, totaling 16 months of

treatment, and had remained sober since the accident. She argued that she

had taken responsibility for her actions by entering the open guilty plea and

requested that the trial court amend the sentence to impose the periods of

incarceration concurrently.

        The trial court denied the motion and Markus timely appealed. She and

the trial court have complied with Pa. R.A.P. 1925.4         On appeal, Markus

challenges the discretionary aspects of her sentence. She argues that the trial

court abused its discretion by resentencing her to serve the periods of

incarceration consecutively without consideration of her character and

rehabilitative needs, resulting in a manifestly excessive and unreasonable

sentence.5


____________________________________________


4 Markus was sentenced by the Honorable David Cashman. Following his
retirement, the case was reassigned to the Honorable Elliot C. Howsie, Jr.,
who authored the Pa. R.A.P. 1925(a) opinion.

5
    Our standard of review is well-settled:

        Sentencing is a matter vested in the sound discretion of the
        sentencing judge, and a sentence will not be disturbed on appeal
        absent a manifest abuse of discretion. In this context, an abuse
        of discretion is not shown merely by an error in judgment. Rather,
        the appellant must establish, by reference to the record, that the
        sentencing court ignored or misapplied the law, exercised its
(Footnote Continued Next Page)


                                           -7-
J-S34045-22


       “The right to appellate review of the discretionary aspects of a sentence

is not absolute, and must be considered a petition for permission to appeal.”

Commonwealth v. Conte, 198 A.3d 1169, 1173 (Pa. Super. 2018) (citation

omitted). An appellant must preserve her claims at the time of sentencing or

in a post-sentence motion, file a timely notice of appeal, include a statement

of reasons for allowance of appeal pursuant to Pa. R.A.P. 2119(f) in her brief,

and raise a substantial question for review. Id. Here, Markus filed a timely

post-sentence motion and notice of appeal and has included a statement

pursuant to Pa. R.A.P. 2119(f) in her brief. Thus, we consider whether she

has raised a substantial question.

       “A substantial question exists only when the appellant advances a

colorable argument that the sentencing judge’s actions were either:                (1)

inconsistent with a specific provision of the Sentencing Code; or (2) contrary

to   the   fundamental      norms     which    underlie   the   sentencing   process.”

Commonwealth v. Clarke, 70 A.3d 1281, 1286–87 (Pa. Super. 2013)

(citation omitted). Markus contends that the trial court imposed a manifestly

excessive and disproportionate sentence without considering mitigating

factors, such as her lack of criminal history, progress in various treatment


____________________________________________


       judgment for reasons of partiality, prejudice, bias[,] or ill will, or
       arrived at a manifestly unreasonable decision.

Commonwealth v. Wallace, 244 A.3d 1261, 1278–79 (Pa. Super. 2021)
(citation omitted).


                                           -8-
J-S34045-22


programs and commitment to sobriety.             This claim presents a substantial

question for our review.        Commonwealth v. DiClaudio, 210 A.3d 1070,

1075-76 (Pa. Super. 2019) (citations omitted); see also 42 Pa.C.S.

§ 9721(b). Accordingly, we proceed to the merits.6

       Here, the sentencing guidelines recommended a minimum sentence of

12 to 24 months’ incarceration for the counts of aggravated assault by vehicle

while DUI. Markus’s sentences of 18 to 36 months’ incarceration then fell in

the middle of the standard range of the guidelines for each count.          When

reviewing the discretionary aspects of a sentence that falls within the

sentencing guidelines, we must affirm unless the “application of the guidelines

would be clearly unreasonable.” 42 Pa.C.S. § 9781(c)(2). In assessing the

reasonableness of a sentence, we consider

       (1) The nature and circumstances of the offense and the history
       and characteristics of the defendant.

       (2) The opportunity of the sentencing court to observe the
       defendant, including any presentence investigation.

       (3) The findings upon which the sentence was based.

       (4) The guidelines promulgated by the commission.

42 Pa.C.S. § 9781(d).



____________________________________________


6Markus also argues that the trial court improperly relied on a factor already
accounted for in the sentencing guidelines, the seriousness of the offense,
when imposing the sentence. This claim was not included in her post-sentence
motion and is waived. Commonwealth v. Conte, 198 A.3d 1169, 1173 (Pa.
Super. 2018); Pa. R.A.P. 302(a).

                                           -9-
J-S34045-22


      When imposing a sentence, a trial court must ensure that the sentence

is “consistent with the protection of the public, the gravity of the offense as it

relates to the impact on the life of the victim and on the community, and the

rehabilitative needs of the defendant.” 42 Pa.C.S. § 9721(b). “The court is

not required to parrot the words of the Sentencing Code, stating every factor

that must be considered under Section 9721(b). However, the record as a

whole must reflect due consideration by the court of the statutory

considerations   [enunciated    in   that   section].”     Commonwealth        v.

Coulverson, 34 A.3d 135, 145 (Pa. Super. 2011) (citations omitted).             A

sentencing court is not required to impose the “minimum possible

confinement,” but rather must craft an individualized sentence after

considering “the particular circumstances of the offense and the character of

the defendant.” Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super.

2010) (citations omitted). Finally, it is well-established that a defendant is

not entitled to a “volume discount” in the form of concurrent sentences for

multiple crimes. See Commonwealth v. Brown, 249 A.3d 1206, 1217 (Pa.

Super. 2021) (citation omitted).

      Here, the trial court heard victim impact statements detailing the

profound impact of Markus’s actions on the lives of Bundridge and her family

and friends. Bundridge lost both of her legs, underwent numerous surgeries

and procedures over the course of the following year, and still required

extensive support from her family and friends in her day-to-day life. In her


                                     - 10 -
J-S34045-22


statement, Bundridge explained that she had missed her son’s graduation due

to her injuries and that her children were continuing to experience stress and

anxiety as a result of the accident. Her daughter, sisters and friend testified

that Bundridge had always been an active and loving member of the family

and a successful business owner, but her injuries had rendered her unable to

participate in her family and work life as she had previously.     Bundridge’s

father, another victim of the accident, was hospitalized for several months in

a coma and had to relearn how to walk and perform daily tasks.

      The trial court also heard from Markus’s witnesses and Markus herself

before imposing her sentence.       Markus apologized for her actions and

expressed remorse for the impact she had on the victims and their families.

She voluntarily admitted herself into an inpatient treatment facility and

entered progressive sober living facilities in the 16 months following the

accident.   Two individuals from Markus’s treatment programs offered

statements to the trial court detailing her success in the programs and positive

influence on other residents struggling with sobriety. She had remained sober

since the accident and was dedicated to maintaining her sobriety in the future.

      Our review of the record reveals that the trial court did not abuse its

discretion in crafting Markus’s sentence. It heard and considered statements

from witnesses on both sides of the case and was entitled to weigh all evidence

and the circumstances of the offenses before imposing its sentence. We may

not disturb the trial court’s weighing of that evidence without a clear abuse of


                                     - 11 -
J-S34045-22


discretion. Wallace, supra. The trial court stated that it found Markus’s case

to be disturbing but acknowledged that, unlike many criminal cases, she had

not intentionally harmed the victims.     It recognized that her crimes were

precipitated by her drug use but emphasized that she had intentionally used

narcotics before driving and did not consider the safety of those around her

when doing so.    It commented that her actions had harmed and not only

altered the lives of the victims, but impacted their families, friends and larger

community. Under these circumstances, a sentence within the standard range

of the sentencing guidelines was not “clearly unreasonable.” 42 Pa.C.S.

§ 9781(c)(2). No relief is due.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2022




                                     - 12 -